(Por la Corte, a propuesta del Juez Asociado Sr. Travieso.)
Vista la moción del recurrente en la que solicita que se recon-sidere y deje sin efecto la resolución dictada por este Tribunal Supremo en 1 de agosto de 1936 y consideradas las nuevas razones y argumentaciones del recurrente para que se revoque la nota dene-gatoria del Registrador de la Propiedad de San Juan, Sección Se-gunda ;
Por Cuanto, se ha comprobado a satisfacción de este Tribunal que la sentencia dictada en la Corte de Distrito de San Juan en el pleito civil núm. 10,126, de Ramona Muñoz Viuda de Alonso v. Luis Fernández Viñas y Marcial Suárez y Suárez, fué anotada en el Registro al folio 16 del Libro de Sentencias, el día 14 de marzo de 1931, en cuanto a los bienes inmuebles del demandado Suárez; que han transcurrido con exceso los cinco años fijados por el Artículo 388-A, inciso D, de la Ley Plipoteearia, como término para la can-celación de gravámenes por sentencia, a instancia de parte, sin que la acreedora de dicha sentencia haya realizado acto alguno para su cobro o ejecución o para su prórroga mediante orden de la corte competente; que el escrito sobre “Liquidación de Sentencia” presen-tado por el deudor Suárez al Registrador, en 28 de febrero de 1935, fué presentado con el propósito de que el Registador procediera a cancelar el gravamen y no a renovarlo • y que la acreedora no inter-vino en forma alguna en la presentación de dicho documento al Re-gistro ;
*925PoR lo taNto, se reconsidera y se deja sin efecto la resolución dictada por este Tribunal en 1 de agosto de 1936, se revoca la nota denegatoria del Registrador recurrido y se ordena a éste que pro-ceda a cancelar el gravamen por sentencia que aparece inscrito al Folio 16 del Libro de Sentencias del Registro a su cargo, sin especial condenación en costas.